Case 20-20531 Doc 24 _ Filed 04/29/20 Entered 04/29/20 12:12:29 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

HARTFORD DIVISION
In re: : Chapter 11 (Subchapter V)
MYSTIC TRANSPORTATION, LTD., Bankruptcy Case No. 20-20531 (JJT)

Debtor.

MYSTIC TRANSPORTATION, LTD.’S
11 U.S.C. § 1188(c) STATUS REPORT

Mystic Transportation, Ltd., by and through its attorneys, Coan, Lewendon, Gulliver &
Miltenberger, LLC, hereby provides its status report pursuant to 11 U.S.C. 1188(c).

1 BACKGROUND

A. The Debtor.

Mystic Transportation was established in 1987 by Mr. Thomas Glynn in Mystic,
Connecticut. Prior to founding Mystic Transportation, Mr. Glynn spent 20 years as a shipping
manager for a large paper mill in Windsor Locks, Connecticut. In 1989 Tom's daughter Sandra
joined him and they grew the business together. In 1991, the corporation Mystic Transportation,
Ltd. (“Mystic”) was formed under the laws of the State of Connecticut. Mr. Glynn is its sole
shareholder. In 1998, when Mystic outgrew its facilities in Mystic, Connecticut, it moved to its
present location in Stonington, Connecticut.

Mystic offers both trucking services and shipping brokerage services. Mystic employs
twelve people when operating at full capacity. Mystic serves its customers by being able to
move the customer's freight either itself, or through third parties, whichever is in the best interest
of the customer. Mystic maintains a fleet of trucks and owner operators to insure that it is
consistently able to service its customer's needs. The services that Mystic provides to its

customers include the following: (i) expedited freight services via cargo van, straight truck, or
Case 20-20531 Doc 24 _ Filed 04/29/20 Entered 04/29/20 12:12:29 Page 2 of 10

truck load, (ii) shipments of full truck loads, (iii) heavy LTL (less than truckload shipping), (iv)
brokerage of same day and next day air freight (domestic and international), (v) shipping
throughout the continental United States and Canada (excluding Alaska), (vi) warehousing, (vi)
flat bed and refrigerated trucking, and (vii) logistics and consulting. Mystic’s vehicles are
maintained by a third-party vendor with a national reputation for fleet maintenance.

In the twenty-nine years since its incorporation, Mystic has earned profits and unfailingly
paid its trade creditors. As of the date of its bankruptcy filing, Mystic continued to pay all of its
trade creditors within credit terms, paid all of its employees, and all of its debts to governmental
entities (including tax debts).

B. The Causes of the Bankruptcy Filing.

Unfortunately, on March 13, 2019 and March 26, 2019, Mystic’s vehicles were involved
in collisions that resulted in serious injuries and one death. In at least the ten-year period prior to
March 2019, Mystic did not have a motor vehicle accident that caused significant personal
injuries.

At the time of its bankruptcy filing, Mystic anticipated that persons injured in the March
2019 accidents would commence civil actions against Mystic. Mystic filed its bankruptcy
petition for two reasons. First, Mystic sought relief in bankruptcy to prevent personal injury
litigation from disrupting Mystic’s business operations (and potentially tarnishing its image for
exemplary customer service). Second, Mystic sought relief to structure a potential source of
recovery for personal injury claimants in the event that such a fund for personal injury claimants

becomes necessary in the future. Mystic has insurance coverage of $1 million for each accident.
Case 20-20531 Doc 24 _ Filed 04/29/20 Entered 04/29/20 12:12:29 Page 3 of 10

Mystic intends to propose a plan that provides the mechanism to pay all of Mystic’s
creditors in accordance with the provisions of Subchapter V of Chapter 11 of the United States
Bankruptcy Code.

C. The Current Status of the Debtor’s Industry.

The April 24, 2020 Kiplinger Letter describes the impact of the COVID-19 pandemic on
the shipping industry as follows:

The bottom has fallen out of the shipping market for nonessential
goods.

Trucking spot rates for some routes are down 25% to 40%. March
rates were elevated because of the push to restock groceries and
manage supply disruptions, but that has abated. Shutdowns are
now lowering demand, which is affecting rates.

Shipping volumes have dropped by half in the past few weeks.
Flatbed loads have fallen the most, as plunging oil drilling saps
demand for heavy equipment.

Note that trucking rates overall have dipped only 7% versus a year
ago.

That's because the average includes contract rates that change
gradually.

Intermodal rates are down 5% and volumes are down 25% from
2019. Volumes of rail freight...down 25%. Shipments of motor
vehicles...nearly at a full stop.
The Kiplinger Letter, Vol. 97, No. 17, April 24, 2020.
Fortunately for Mystic, its largest customer is a significant defense contractor. The
customer’s operations are essential to national security and it is continuing to operate. Continued

business with this contractor will provide Mystic with financial stability. Nevertheless, the

global pandemic has adversely affected Mystic’s operations.
Case 20-20531 Doc 24 Filed 04/29/20 Entered 04/29/20 12:12:29 Page 4of 10

A portion of Mystic’s customers produce parts for the aircraft industry. Because the
pandemic has created a sharp downturn for the airline industry, these customers are shipping
fewer goods, which reduces Mystic’s revenue. One of Mystic’s customers reported a “dramatic
downturn in business caused by the coronavirus natural disaster, and specifically [an]
unprecedented reduction in our sales projection as well as cancellation of existing orders.”
Groton, CT Patch, April 23, 2020.

As a result of all of the forgoing, Mystic anticipates that its revenues will decline in the
immediate future.

D. Liquidation Values.

Based on the values listed on the schedules, the book value of Mystic’s assets is
approximately $300,000. Mystic believes that the liquidation value of its assets is substantially

less for the following reasons:

e Approximately half of Mystic’s book value consists of accounts receivable. To
the extent that Mystic’s customers are in financial distress, the value of Mystic’s
receivables will decline. Mystic believes that a discount of no less than 25% from
the book value of its receivables is warranted.

e More than $50,000 of Mystic’s book value consists of “leasehold improvements”
and “office equipment.” These assets have little or no fair market value.

e Although Mystic owns vehicles that have a fair market value of more than
$200,000, many of these vehicles are encumbered (or over encumbered).
Moreover, the decline in shipping is expected to reduce the value of Mystic’s
vehicles. As a result, at liquidation, Mystic’s vehicles will provide a negligible
recovery to unsecured creditors.

As a result of all of the foregoing, Mystic anticipates that its assets have a liquidation value of
approximately $100,000 to $125,000.

Il. STATUS OF THE PROCEEDINGS.

Mystic has taken many steps to advance its bankruptcy case since the filing of its petition.

Mystic has —
Case 20-20531 Doc 24 Filed 04/29/20 Entered 04/29/20 12:12:29 Page 5of 10

e Filed its schedules and statement of financial affairs;
e Applied for the retention of its bankruptcy counsel;
e Opened its debtor in possession bank account;

e Participated through the conclusion of the “Initial Debtor Interview” with the
Office of the United States Trustee;

e Communicated with its largest unsecured creditors about its intentions in its
bankruptcy case;

e Communicated with and provided documents to the Subchapter V Trustee:
e Negotiated a 12.5% reduction in its rent;
e Reviewed the amount of its officer compensation; and

e Prepared a draft proposed Plan of Reorganization.

IH. TASKS TO BE PERFORMED PRIOR TO CONFIRMATION.

Mystic intends to take the following steps to achieve a consensual plan of reorganization:
e Finalize its determination of the liquidation value of its assets;
e Review its business operations in light of the COVID-19 pandemic;
e Prepare and file its monthly operating reports;
e Ifnecessary, retain counsel to defend personal injury claims;
e Communicate with its liability insurer regarding personal injury claims;
e Determine it “disposable income” as that term is defined in 11 U.S.C. § 1191(d);
e Continue its discussions with its largest unsecured creditors;
e Continue its discussions with the Subchapter V Trustee;

e Finalize its proposed plan of reorganization.
IV. CONCLUSION
Mystic anticipates filing its proposed plan of reorganization shortly after the § 1188
status conference in this bankruptcy case. The proposed plan will provide a fund from which all

unsecured claims will share pro rata.
Case 20-20531 Doc 24 Filed 04/29/20 Entered 04/29/20 12:12:29 Page 6of 10

WHEREFORE, Mystic Transportation, Ltd. submits its status report pursuant to 11

U.S.C. § 1188.

MYSTIC TRANSPORTATION, LTD.

By__/s/
Timothy D. Miltenberger (ct08874)

Coan, Lewendon, Gulliver & Miltenberger, LLC
495 Orange Street

New Haven, Connecticut 06511

(203) 624-4756

(203) 865-3673 FAX
Tmiltenberger@coanlewendon.com

Its Attorney (Application Pending)

 
Case 20-20531 Doc 24 Filed 04/29/20 Entered 04/29/20 12:12:29 Page 7 of 10

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

In re: Chapter 11

MYSTIC TRANSPORTATION, LLC Case No. 20-20531

Debtor

 

CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002, and 7004, the undersigned certifies that on the 29" day of April, 2020, the following
documents were served on all appearing parties via the court’s electronic filing system and by first
class mail on the parties listed below:

1. DOCUMENTS SERVED:
Mystic Transportation, LTD’s 11 U.S.C. § 1188 (c) Status Report

2. PARTIES SERVED VIA CM/ECF

Gregory F. Arcaro
Grafstein & Arcaro LLC
114 West Main Street

Suite 105

New Britain, CT 06051
garcaro@grafsteinlaw.com
representing Danielle Ferris

Kim L. McCabe

Office of the U.S. Trustee
Giamo Federal Building
150 Court Street

Room 302

New Haven, CT 06510

kim.mccabe@usdoj.gov

George M. Purtill

Purtill & Pfeffer, PC

19 Water Street

PO Box 50

South Glastonbury, CT 06073 )
george.m.purtill@snet.net
Case 20-20531 Doc 24 Filed 04/29/20 Entered 04/29/20 12:12:29 Page 8 of 10

3. PARTIES SERVED VIA FIRST CLASS MAIL

Mystic Transportation, LLC
Attn: President/Partner
P.O. Box 451

Mystic, CT 06355

AAA

Attn: President/CEO

P.O. Box 15019

Wilmington, DE 19850-5090

Acadia Insurance Company
Attn: President/Partner

500 Enterprise Drive, Ste 1A
Rocky Hill, CT 06067

Ally Financial Inc.

Att: President or CEO
P.O. Box 380902
Minneapolis, MN 55438

Andrew Caslowitz , Esq.
Rappoport Degiovanni
989 Waterman Avenue
East Providence, RI 02914

Anthem Blue Cross Blue Shield
Att: Pres. or Other Officer

P.O. Box 6112

Indianapolis, IN 46206-6112

Bank Capital Services
Attn: President/Partner
1853 Hwy 315
Pittston, PA 18640

Bank of America

Att: Pres. or Other Officer
100 North Tryon Street
Charlotte, NC 28255

Cathy Lafond

c/o Michael Kiselica
10 Dorrance Street
Providence, RI 02903

Comeast

Att: Pres. or Other Officer
P.O. Box 6505
Chelmsford, MA 01824

Commissioner of Revenue Servic
450 Columbus Boulevard
Hartford, CT 06103

Commissioner of Taxation/Finan
Bankruptcy Section

PO Box 12205

Albany, NY 12205

ConnectiCare Inc.

Att: Pres. or Other Officer
175 Scott Swamp Road

P.O, Box 4050

Farmington, CT 06032-3342

Cove Real Estate
Attn: President/Partner
96 Rowley Drive
Stonington, CT 06378

Department of Motor Vehicles
Attn: President/Partner

17 Boston Post Rd.

Waterford, CT 06385

Department of Revenue Services
Att: Revenue Agent

C&E Division/Bankruptcy Sectio
450 Columbus Boulevard
Hartford, CT 06103

Dept. of Environmental Protect
Attn: Commissioner

79 Elm Street

Hartford, CT 06106

Diesel Direct, Inc.
Attn: President/Partner
74 Maple Street
Stoughton, MA 02072
Case 20-20531 Doc 24 _ Filed 04/29/20

Easter Seals

Attn: President/Partner
24 Scott Ave.
Norwich, CT 06360

Estate of Ryan Ferris
822 Mount Pleasant Road
Harrisville, RI 02830

Eversource

Attn: President/CEO
PO Box 56002

Boston, MA 02205-6002

Frank Piccone

c/o Donald Leone, Esq.
Chinigo, Leone & Maruzo
141 Broadway

Norwich, CT 06360

Hale Trailer

Attn: President/Partner
222 Cadwell Drive
Springfield, MA 01104

Internal Revenue Service
Att: Revenue Agent

135 High Street

Mail Stop 155

Hartford, CT 06103

Main Street America Group
Attn: President/Partner

55 West Street

Keene, NH 03431

Manuel H. Pereira
176 Sterling Avenue
Providence, RI 02909

Mercedes Benz Financial
Attn: President/Partner
PO Box 5260

Carol Stream, IL 60197

Entered 04/29/20 12:12:29 Page 9 of 10

Michael Williams
199 Gifford Lane
Bozrah, CT 06334

Midland National Life Insuranc
Attn: President/Partner

1 Sammons Plaza

Sioux Falls, SD 57193

Nicolas Gorham, Esq.
25 Danielson Pike

P.O. Box 46

North Scituate, RI 02857

Penske Truck Leasing Co. LP
Att: General Partner

P.O. Box 563

Reading, PA 19603-0563

Shannon E. Salome
291 St. Paul Street
North Smithfield, RI 02896

Silvestre Pereira
38 Rhode Island Avenue
Pawtucket, RI 02860

Spicer Adanced Gas
Attn: President/Partner
183 East Haddam Rd.
Salem, CT 06420

State of Connecticut
Department of Labor
Employment Security Division
200 Folly Brook Blvd
Wethersfield, CT 06109-1114

Tax Collector, Stonington
Attn: Revenue Officer
152 Elm Street
Stonington, CT 06378

UPS

Attn: President/Partner
PO Box 7247-0244
Philadelphia, PA 19170
Case 20-20531 Doc24 Filed 04/29/20 Entered 04/29/20 12:12:29 Page 10 of 10

Verizon Wireless

Att: Pres. or Other Officer
Bankruptcy Correspondence Unit
500 Technology Drive Ste 550
Weldon Spring, MO 63304

Wequetequock First District
Attn: Billing Dept.

6 Farmhouse Rd.
Stonington, CT 06378

Rebecca Matteau

c/o Louis George

Law Firm of Hassett & George
945 Hhopmeadow Street
Simsbury, CT 06070

/s/ Timothy D. Miltenberger
Timothy D. Miltenberger (ct08874)
495 Orange Street

New Haven, CT 06511

(203) 624-4756

(203) 865-3673
Tmiltenberger@coanlewendon.com
